Case: 12-11531         Date Filed: 10/30/2012   Page: 1 of 2

                                                                    [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11531
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 7:02-cr-00033-AKK-JEO-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellee,

                                                 versus

ROOSEVELT MACK,

                                                                    Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (October 30, 2012)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         In 2004, Roosevelt Mack received concurrent prison sentences of 180
                Case: 12-11531       Date Filed: 10/30/2012       Page: 2 of 2

months for conspiracy to distribute cocaine base (Count 1), distribution of cocaine

base (Counts 2 and 3), possession with intent to distribute cocaine base (Count 4),

and felon in possession of a firearm (Count 5). See 21 U.S.C. §§ 846, 841(a)(1)

and 18 U.S.C. § 922(g)(1).1 In 2008, he moved the District Court to reduce his

sentences on Counts 1-4 pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706

to the Sentencing Guidelines, which altered the cocaine base offense levels in

U.S.S.G. § 2D1.1. The court denied his motion because his sentences on those

counts were based on a statutory mandatory minimum. See supra note 1. He now

appeals the court’s ruling.

       The District Court did not abuse its discretion in denying Mack’s motion

because Mack was not eligible for any reduction in the Counts 1-4 Sentences

since they were based on a statutory mandatory minimum provision, not on the

drug quantity table in U.S.S.G. § 2D1.1.2

       AFFIRMED.

       1
          Because Mack had at least three prior felony controlled-substance convictions, and was
convicted under 18 U.S.C. § 922(g), he qualified as an armed career offender and a career
offender under U.S.S.G. §§ 4B1.4 and 4B1.1, respectively. With a criminal history category of
VI and an offense level of 35, his guideline sentence range was 292 to 365 months’
imprisonment. Pursuant to 21 U.S.C. § 841(b)(1)(A), the minimum term for the Counts 1-4
offenses was life imprisonment, and the guideline range thus became life imprisonment. The
District Court departed downward from the prescribed sentence range pursuant to U.S.S.G. §
5K1.1.
       2
         And even if Mack were eligible for a reduction of the sentences on Counts 1-4, he
would still be left with the Count 5 sentence of 180 months.

                                               2